Citation Nr: 0943124	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-11-604	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for tuberculosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1949 to January 1951.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The matter was 
originally before the Board on appeal from a June 2003 rating 
decision of the Louisville, Kentucky Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for tuberculosis.  In his March 2004 substantive 
appeal, the Veteran requested a hearing before the Board, but 
he withdrew the request in August 2006.

In a decision issued in June 2007, the Board denied the 
Veteran's claim.  The Veteran appealed that decision to the 
Court.  In March 2009, the Court issued a Memorandum Decision 
that vacated the June 2007 Board decision and remanded the 
matter on appeal for readjudication consistent with the 
instructions outlined in the Memorandum Decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In September 2009, the Veteran submitted evidence to support 
his claim including a June 2007 opinion from a VA social 
worker.  He indicated that he had previously submitted this 
opinion in June 2007.  The record reflects that the Board did 
not receive this opinion prior to issuing its decision.  The 
Veteran's September 2009 statement specifically indicates 
that he wants his case remanded to the Agency of Original 
Jurisdiction to review this opinion and any other newly 
submitted evidence.  Under Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board has no recourse but to comply with the 
request for RO initial review of the additional evidence.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should re-adjudicate the matter on 
appeal (specifically including initial 
consideration of the June 2007 VA opinion 
and any other additional evidence received 
by the Board without a waiver of RO 
review).  If the benefits sought on appeal 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the appellant and his 
representative the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


